AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  Wisconsin
                                                                           __________


   AMYIAH COHOON, a minor, through her parents                     )
                             Plaintiff                             )
                                v.                                 )      Case No.   20-CV-620
      JOSEPH KONRATH and CAMERON KLUMP                             )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          JOSEPH KONRATH and CAMERON KLUMP                                                                                    .


Date:          04/17/2020                                                                 s/ Samuel C. Hall, Jr.
                                                                                            Attorney’s signature


                                                                                 s/ Samuel C. Hall, Jr. SBN: 1045476
                                                                                        Printed name and bar number
                                                                                        Crivello Carlson, S.C.
                                                                                 710 N. Plankinton Avenue, Suite 500
                                                                                        Milwaukee, WI 53203

                                                                                                  Address

                                                                                        shall@crivellocarlson.com
                                                                                              E-mail address

                                                                                             (414) 271-7722
                                                                                             Telephone number

                                                                                             (414) 271-4438
                                                                                               FAX number


            Print                        Save As...                                                                   Reset




                       Case 2:20-cv-00620-JPS Filed 04/17/20 Page 1 of 1 Document 4
